DETAILED ACTION
	This is in reference to communication received 10 December 2020. Claims 1 – 20 are pending for examination. The present application is continuation of US Patent 10,896,421. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reason for Allowance
The following is an examiner’s statement of reasons for allowance:

Applicant’s invention is directed to examining purchase transactions and corresponding payment data received from plurality of entities, find high-risk uses and protect the entities from financial losses caused by high-risk users. Model is generated for each of the smart agent profiles in said population to collect and list individual and expanded attributes of said transaction records in one dimension by time interval series of each transaction in another dimension, each of the smart agent profiles comprising a rolling list of vectors, each of the vectors corresponding to a time interval; velocity count and statistics of said individual and expanded attributes are pre-computed separately for each real-time part and long-term to reduce congestion and process overhead; unique ones of the individual entities manifested in the transaction records are singled out by using device identification databases and profiles; corresponding smart agent profile are analyzed to forecast  purchase behaviors for the unique ones of the individual entities; determination is made whether a first transaction record of the transaction records represents an abnormal deviation in behavior of a unique one of the individual entities by comparing the first transaction record with at least one of the forecasted purchase behaviors for the unique one of the individual entities; corresponding smart agent profile is updated based on the first transaction record and computed fraud risk score is adjusted when the first transaction record conforms to at least one of the forecasted purchase behaviors; and fraud risk score is outputted accordingly as a feed from one network server to another based on the determination whether first transaction record represents a genuine transaction, a suspicious transaction, or a fraudulent transaction.

Prior art Anderson et al. US Publication 2014/0108251 teaches system and method for enabling merchant entities to pool and share data associated with real time fraudulent payment transactions in a collaborative environment in order to prevent a substantial percentage of losses incurred by merchant entities due to fraudulent payment transactions.
Anderson et al. does not teach generating a computer fraud risk score for the new transaction record, adjusting the computer fraud risk score based on the output of a model trained on transaction records of the plurality of transaction records corresponding to at least two (2) of the plurality of transactional entities, outputting the fraud risk score from one network server to another as a machine determination relating to fraud risk.

Dominguez US Publication 2011/0196791 teaches system and method for reducing fraud in payment or other transactions by providing issuers with a warning that a transaction being processed for authorization is potentially fraudulent. If the proposed transaction is determined to be fraudulent or potentially fraudulent, then an issuer of the payment account being used for the proposed transaction may be notified. In response, the issuer can update their data records to indicate that future transactions involving the same payment account should be declined. Risk Management Engine may be used to generate fraud scoring rules ( or another form of decision tool or predictive model) for evaluating transactions by processing data stored in an Authentication History Server.

Dominguez does not teach generating a computer fraud risk score for the new transaction record, adjusting the computer fraud risk score based on the output of a model trained on transaction records of the plurality of transaction records corresponding to at least two (2) of the plurality of transactional entities, outputting the fraud risk score from one network server to another as a machine determination relating to fraud risk.

Although additional art could be cited addressing at least some of the claimed limitations, examiner concludes that citing additional prior art would require improper hindsight. Accordingly, examiner concludes that the independent claims patentably distinguish the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810. The examiner can normally be reached Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        


July 14, 2022